UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 11-1574
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                            YAKOV BABCHINETSKIY,
                                  a/k/a YAN
                                 a/k/a JACOB

                                 Yakov Babchinetskiy,

                                              Appellant.
                                   _____________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                 (D.C. No. 07-00017)
                    District Judge: Honorable Legrome D. Davis

                              Argued on April 20, 2012

               Before: McKEE, Chief Judge, SLOVITER, Circuit Judge
                      and O’CONNOR, Associate Justice (Ret.)
                                _____________

                                JUDGMENT ORDER
                                  _____________




      
        Hon. Sandra Day O’Connor, Associate Justice (Ret.) of the Supreme Court of the
United States, sitting by designation.


                                          1
          This cause came on to be heard on the record from the United States District Court

for the Eastern of Pennsylvania and was argued on April 20, 2012.

          On consideration whereof, inasmuch as we conclude that there was no plain error,

it is now hereby ADJUDGED and ORDERED that the amended judgments of the District

Court entered on January 20, 2011 and February 1, 2011 be and the same are hereby

affirmed.

                                            BY THE COURT:



                                            /s/ Theodore A. McKee
                                            Chief Judge
Attest:

/s/ Marcia M. Waldron
Clerk


Dated: May 15, 2012




                                               2